ORDER

PER CURIAM.
On May 5, 1997, Thomas U. Hughes (“Hughes”) filed a petition with the Department of Veterans Affairs (“VA”) to reopen his previously denied claim for service connection for a lower back injury. His petition was denied. Following several appeals, he contends here that the VA was required, under the Veterans Claims Assistance Act (“VCAA”), 38 U.S.C. § 5103A(c), to assist him in collecting government records in connection with his petition.
Hughes’s claim must be rejected in accordance with our decision in Paralyzed Veterans of America v. Sec’y of Veterans Affairs, 345 F.3d 1334 (Fed.Cir.2003), in which we held that “the VCAA does not require VA to provide assistance to claimants attempting to reopen previously disallowed claims.” Id. at 1352. Hughes’s assertion that this rule should not be applied where a veteran’s service medical records are missing is unavailing in light of the analysis of the VCAA presented in Paralyzed Veterans. In addition, the provisions of 38 C.F.R. § 3.159(c) relating to claims to reopen a previously denied claim are inapplicable because those provisions apply only to claims received by the VA on or after August 29, 2001. Duty to Assist, 66 Fed.Reg. 45,620, 45,620 (Aug. 29, 2001). This Order, however, is issued without prejudice to Hughes’s right to file a new petition to reopen his previously denied claim, in connection with which Hughes would be entitled to the assistance provided for under 38 C.F.R. § 3.159(c).
Accordingly,
IT IS ORDERED THAT:
The judgment of the United States Court of Appeals for Veterans Claims, Hughes v. Nicholson, No. 05-1840, 2006 WL 3006722 (Vet.App. Oct. 12, 2006), is affirmed.